Citation Nr: 0918810	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the Veteran's claim for entitlement to service 
connection for posttraumatic stress disorder (PTSD), and if 
so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active duty for training from August 7 to 
December 17, 1974; and active duty from January 1975 to 
January 1976, as to which his initial discharge Under Other 
Than Honorable Conditions was upgraded in 1982 to General, 
Under Honorable Conditions.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veteran provided sworn testimony 
before the undersigned Veterans Law Judge at a 
videoconference hearing in April 2009; a transcript is of 
record. 

The issue of entitlement to service connection for PTSD is 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a May 2002 RO 
rating decision; the decision was not timely appealed, and 
became final.

2.  The evidence added to the record since the 2002 rating 
decision bears directly and substantially upon the issue of 
service connection for PTSD and is, by itself or in 
conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of this issue.


CONCLUSION OF LAW

Evidence submitted since the May 2002 rating decision wherein 
the RO denied service connection for PTSD is new and 
material; thus, the claim is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  Given the action taken 
herein, additional discussion of those procedures is 
unnecessary.

II.  Request to Reopen Claim for Service Connection

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making such a determination, 
the Board must look at all of the evidence submitted since 
the last time the claim was finally disallowed on any basis, 
not only since the time the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the 2002 decision, which included 
the last final adjudication which disallowed the Veteran's 
claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a Veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was filed since then, the new language of 38 C.F.R. § 
3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

In this regard, the Board notes that, in determining whether 
new and material evidence has been submitted to reopen a 
claim for service connection, there is a presumption of 
credibility of all evidence.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992)

The Veteran filed earlier claims, but his initial claim 
specifically for service connection for PTSD was filed in 
August 2000.  At the time of the 2002 rating action, the 
decision was based solely on some service data; a private 
psychologist's diagnosis of PTSD in May 2001 based on the 
Veteran's history; and VA clinical reports showing a history 
of arrests for domestic violence, fighting, overdosing in an 
unconscious suicide attempt, and prior use of drugs to 
include crystal meth, speed, coke, rock cocaine, marijuana 
and alcohol.  The VA diagnosis was major depression with a 
history of suicidal ideation in remission; and PTSD in 
remission (with stressors from car accidents and street 
violence (Axis I).

Since then, extensive additional clinical records and a 
variety of other documents reflecting multiple psychiatric 
care have been introduced into the file.  One VA psychiatrist 
has repeated on several occasions that the Veteran's current 
PTSD is the result of service and in-service stressors.  Also 
of record is the Veteran's testimony, including written 
reports both in connection with this claim and in association 
with clinical care, reciting a litany of in-service 
stressors.  All of the additional evidence added to the 
record since the prior final 2002 decision, by itself and/or 
when considered with previous evidence of record, relates to 
unestablished facts necessary to substantiate the appellant's 
claim for service connection for PTSD, and raises a 
reasonable possibility of substantiating that claim.


ORDER

New and material evidence has been submitted and the 
Veteran's claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD) is reopened; to that 
limited extent, the appeal is granted. 
 

REMAND

Because the claim has been reopened, the substantive merits 
of the Veteran's claim must be pursued.  In that regard, 
development is necessary. 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Of record are what appear to be documents comprising the 
Veteran's entire 201 personnel file, including documentation 
of various incidents which led to his initial adverse 
discharge from active duty.  However, the available service 
treatment records are limited.  The Veteran has stated that 
he was hospitalized at the Balboa Naval Medical Center (NMC) 
prior to deploying to Okinawa in early 1975.  He clarified 
that this was for a drug overdose (Benzedrine) while on leave 
in San Diego, and drinking, while he worried about his 
pending deployment to Vietnam.  These records are not in the 
file.  A request by the VARO for these records resulted in a 
notation that psychiatric records would be held separately; 
it is not shown that a further search was undertaken.

It is noted, however, that the Veteran was seen by a private 
hospital in February 1976 for follow-up treatment of 
residuals of an automobile accident which occurred on 
February 22, 1976.  At that time, the hospital records 
referred to his having been at the VA facility for the 
initial post-accident care.  This would have been about a 
year subsequent to the time he said he went to Balboa NMC 
earlier in service, as noted above.  Neither VA nor Balboa 
NMC records are in the file.  (It should be noted that the 
private hospital report noted that at that time, the 
Veteran's service discharge then of record was not under 
honorable conditions.)

The Veteran has provided extensive annotations as to alleged 
in-service stressors involving tensions at Camp Lejeune over 
the stress of going to Vietnam, with unexplained gunfire at 
night while he was on his 30-day levee in North Carolina 
prior to assignment in Vietnam.  It was unknown whether the 
firing was civilian or military, and to what extent it 
involved racial tensions.  He has also noted numerous 
incidents when in Okinawa, both of an inter-racial nature and 
after unfortunate interactions with the local population.  

In April 2007, a memorandum to the file by the RO addressed 
the verifiability of the stressors, and concluded that, 
absent further data from the Veteran, this would not be 
pursuable by JSRRC and it thus was not sent thereto.

The Veteran himself contacted the Head, Archives and Special 
Collections Branch, Library of the U.S. Marine Corps, at 
Quantico, Virginia.  In a letter to him from that office, 
dated in August 2007, it was noted that the Command 
Chronologies in their holdings from 1962-1975 were in the 
process of being transferred to the National Archives and 
Records Administration (NARA) and that, because the project 
was ongoing, they could not provide the records he sought.  

A document is of record from NARA (National Archives Trust 
Fund Board NATF Form-72 Quote), dated in June 2008 to the 
effect that the paper copies of the documents the Veteran had 
requested numbered 375 pages, and that they would be 
furnished to himat a cost of $.75 each, for a total due in 
advance of $281.25.

A statement dated in September 2008, was received from an 
individual named D.H. (on which there was no address but a 
contact telephone number was given) to the effect that he had 
served with the Veteran on Okinawa with the 3rd Marine Corps 
Tank Battalion in 1975, and that they had met at Camp Hansen 
and got to know each other as they were both from San Diego.  
Mr. H indicated that he could verify that at that time at 
Camp Hansen, there was great deal of racial tension, with 
racist Marines making threats of violence and actual 
shootings.  He said that it was not clear whether the 
shootings had been due to civilian turmoil or racial hatred.  
He said that he had been personally threatened and 
traumatized, and that the Veteran had been subjected to the 
same kinds of threats and shootings which he had experienced.

The subsequent Supplemental Statement of the Case indicated 
that DH's name had not been verified on a database list of 
Veterans, and thus his statement could not be substantiated.  
It is not shown that anyone contacted (or was asked to 
contact) him to get such documentation, if available.

By rating decision of May 1999, the RO granted a permanent 
and total disability rating for non-service-connected pension 
purposes, from February 1999.  It was noted that the Veteran 
was in receipt of Social Security benefits, although the type 
was not specified.

In viewof the foregoing, the case is REMANDED for the 
following action:

1.  In addressing the substantive merits 
of the case, ensure that VA's duty to 
assist has been fulfilled.  See Vargas-
Gonzalez v. West, supra.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

3.  An attempt should be made to obtain 
complete service treatment records 
including but not limited to a report from 
hospitalization for a drug overdose at 
Balboa NMC in early 1975.

4.  Complete VA treatment records 
commencing in 1975 or 1976 to date should 
be obtained and added to the file.

5.  There should be contact attempted with 
the service comrade, DH, through 
appropriate channels, and if necessary, 
with assistance of the Veteran and/or his 
representative, to obtain documentation of 
DH's service and other pertinent 
corroborative data.

6.  Contact NARA, any other pertinent USMC 
record-keepers, the U. S. Army & Joint 
Services Records Research Center (JSRRC), 
and any other appropriate agency for 
stressor verification.  All data should be 
collected to provide documentation of the 
Marine Corps history, lessons learned, 
etc., for all of the units to which the 
Veteran was assigned, and environs in 
which he was located, during the periods 
when he was in U.S. Marine Corps Bases at 
Camp Lejeune and Okinawa (including 
incidents and other documentation 
pertinent to his stressor allegations).  
Specifically, these records include:

a.  those identified in the 
correspondence from the Head, Archives 
and Special Collections Branch, Library 
of the U.S. Marine Corps, Quantico, in 
the letter of August 2007, (e.g., 
Command Chronologies in their holdings 
from 1962-1975); and

b.  those identified in the document 
from NARA (National Archives Trust Fund 
Board NATF Form-72 Quote), dated in 
June 2008 concerning 375 copies of 
pertinent documents, which should be 
also obtained and added to the file.

7.  Ascertain whether the Veteran is in 
receipt of Social Security Disability 
Benefits and, if so, obtain the records 
pertaining to the granting of that claim. 

8.  Provide the Veteran a psychiatric 
examination by an examiner who has not 
previously evaluated him, to include a 
review of the aggregate claims file, 
including anything obtained pursuant to 
this Remand, a copy of which should also 
be provided to the examiner.  

a.  The examiner should list all 
psychiatric diagnoses manifested in 
service, and since discharge from 
service.

b.  As to each disorder diagnosed, the 
examiner should provide, with 
supporting rationale derived from the 
evidence of record, whether it is at 
least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that such currently diagnosed disorder 
was incurred in, or was caused by, 
military service (or pre-existed 
service and was aggravated therein), or 
whether such incurrence, causation, or 
aggravation is unlikely (i.e., less 
than a 50-50 probability).

c.  The examiner should conduct all 
special studies deemed necessary to 
render a diagnosis and the requested 
opinions.  A complete rationale for all 
opinions expressed should be provided.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

e.  Note:  The term "aggravation" in 
the above context refers to a permanent 
worsening of the pre-existing or 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptoms which resolve with return to 
the baseline level of disability.

9.  The Veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the development 
of the claim.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the Veteran 
does not report for any scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was sent 
to the last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

10.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claim for service connection for 
PTSD, on all potential bases.  If the 
decision remains adverse, provide him and 
his representative with an appropriate 
SSOC.  Then return the case to the Board 
for further appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


